—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered November 25, 1996, which denied petitioner’s application to annul respondents’ determination denying him an accident disability pension, and dismissed the petition, unanimously affirmed, without costs.
Respondents’ determination that petitioner is not disabled is supported by credible evidence, including the Medical Board’s own comprehensive examinations of petitioner. The medical evidence submitted by petitioner, expressly reviewed by the Medical Board, was subject to conflicting interpretations that the Medical Board alone had authority to resolve (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761; Matter of Reid v Kelly, 235 AD2d 361).
Concur — Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.